Citation Nr: 1710070	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to February 1986 and from August 1989 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in August 2013.  The VLJ who conducted the hearing is retired from the Board.  Pursuant to 38 U.S.C.A. § 7101 (c), in June 2016, the Veteran was offered an opportunity to testify at a hearing before a VLJ who could participate in making a final determination on his claim.  The Veteran responded in July 2016 that he did not wish to appear at another Board hearing.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.  

In July 2014, the Board remanded the case for additional development.  

In October 2016, the Veteran revoked the power of attorney of record and stated that he wished to represent himself.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he has a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of traumatic experiences while deployed in and/or around Saudi Arabia during his second period of active duty.  Essentially, and despite the additional development undertaken pursuant to the Board's July 2014 remand, there remains a conflict in the evidence with respect to whether the Veteran served in Southwest Asia.  

More specifically, the Veteran's DD FORM 214 reflecting his military occupational specialty (MOS) was Recreation Services Specialist shows no foreign service.  In addition, service personnel records are negative for service outside of the United States.  Further, a December 2011 response to the RO's Personnel Information Exchange System (PIES) request notes no evidence to substantiate service in Southwest Asia.  Additionally, in July 2016 and November 2016, the service department reported that the Veteran had no foreign service.  

Against this background is the Veteran's testimony of having been deployed to Saudi Arabia in the middle of August 1990, and of having returned from the alleged deployment in late October or November 1990.  In a December 2011 submission, the Veteran noted traumatic experiences while deployed to an Island off the coast of Saudi Arabia.  Further, in an October 2013 submission, he stated that he was deployed along with a NCO (Non Commissioned Officer), Staff Sargent [S], as initial support staff assisting with the unloading of supplies and the setup of recreational sites for incoming troops at numerous overseas locations in association with the inception of Operation Desert Storm/Desert Shield.  He added that his deployment orders in that respect are missing from his claims file.  

Additionally, in a February 2016 entry the Veteran noted that he and Sargent S. flew on a secret mission from Dover Air Force Base (AFB), Delaware, in a C-130 loaded with supplies to Southwest Asia.  He added that he and Sargent S. oversaw the construction of make-shift U.S. air bases and returned approximately at the end of October in 1990.  

Lending support to the Veteran's assertion with respect to the overseas deployment are statements from friends and family members to the effect that they had contemporaneous knowledge of the Veteran's deployment to Saudi Arabia.  The Board notes that in a July 2016 submission from the Veteran's sister, she noted that she retains a tape recorded telephone message from the Veteran while he was on active duty to the effect that he was being "shipped out."

Significantly, in a July 2016 submission, J. L. A. stated that he was the NCOIC (non-commissioned officer in charge) and supervisor of the Veteran at the time the Veteran was deployed to Southwest Asia, in approximately early August 1990, and returning in approximately the middle of September 1990.  The Board notes that the statement from J. L. A. is not inconsistent with the Veteran's service treatment records from Scott Air Force Base reflecting treatment on August 6, 1990 for a knee injury, and on September 18, 1990, for allergies, or a July 1990 examination report reflecting that he worked at the NCO club.  

In addition, in the February 2016 submission, the Veteran noted that after he returned from the deployment, he was issued additional deployment pay in error, which he subsequently repaid in installments.  As such, the RO should request records pertaining to the Veteran reflecting overpayment/repayment during service, subsequent to October 1990, from the Defense Finance and Accounting Service. 

The Board notes that although the dates of service noted in the payroll records obtained from the Defense Finance and Accounting Service in November 2016 are reflected as "89AUG30" to "93AUG29," the preparation date of the records is noted to be in January 1990.  For clarity, on remand, complete payroll information pertaining to the Veteran for August 1990, September 1990, October 1990, and November 1990 should be separately listed in the claims file.  

In view of the evidence and the Veteran's assertions, further and exhaustive development is necessary with respect to service in Southwest Asia from August 1990 through October 1990.  

In addition, as noted in the Board's July 2014 remand, the record reflects current diagnoses to include depressive disorder, anxiety disorder, and mood disorder, and service treatment records in June 1991 reflect adjustment disorder and a depressive episode with a suicide attempt.  Although the June 2015 VA examination report states that it is less than likely that the Veteran's psychiatric symptoms are related to service, the opinion was based, at least in part, upon a history of no psychiatric symptoms/treatment subsequent to 1991, until 2011.  However, VA treatment records in November 2003 reflect complaints of anxiety, and that Prozac was prescribed for depression.  As such, the opinion is not completely adequate for a determination.  Thus, and in view of the additional evidence associated with the claims file, to include the March 2016 VA Gulf Registry examination report reflecting diagnoses to include recurrent major depressive, the Veteran should be afforded a new VA examination.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since January 2016.  

2.  Make requests to the U.S. Army and Joint Services Records Research Center (JSRRC), the Air Force Historical Research Agency (AFHRA), or any other appropriate agency for a search of records from the Veteran's assigned unit in 1990 (375th MAC (Military Airlift Command)), under MWR (Morale, Welfare, and Recreation), to include TDY Orders flight logs, flight manifests, travel slips, and unit histories, to verify duty in Southwest Asia during the months of August 1990, September 1990, and/or October 1990, and/or his absence or presence on Scott AFB during those months.  

If no records can be located, it should be so noted in the claims file, and the Veteran should be so advised.  The scope of the search should be documented in the record.

3.  Provide the July 2016 statement of J. L. A. to the effect that he had personal knowledge of the Veteran's deployment to Southwest Asia in August 1990, having been the NCOIC and supervisor of the Veteran contemporaneous with that deployment, to the service department for review/reconciliation, and again request that the service department verify whether the Veteran was deployed to Southwest Asia during service in August 1990.  

4.  Make a request to the Defense Finance and Accounting Service for records pertaining to the Veteran reflecting overpayment/repayment of pay subsequent to October 1990.  

5.  Separately list complete payroll information pertaining to the Veteran for the months of August 1990, September 1990, October 1990, and November 1990 in the claims file.  

6.  After completion of the above, schedule the Veteran for a VA examination with respect to the nature and etiology of a psychiatric disorder by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is related to his active service.  In rendering the opinion, the examiner should address the in-service manifestations, VA treatment records, to include November 2003 records noting depression, and the Veteran's statements.  

A rationale for all opinions expressed should be provided.

7.  After undertaking any additional development necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

